Case 1:17-cv-04780-MKB-RLM Document 191 Filed 05/27/20 Page 1 of 3 PageID #: 1599


                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298


                                                                    Christine L. Hogan
                                                                    212.583.2676 direct
                                                                    212.583.9600 main
                                                                    212.898.1116 fax
                                                                    clhogan@littler.com
  May 27, 2020




  VIA ECF

  Honorable Margo K. Brodie
  United States District Court, Courtroom 6F
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:    M ason, et al. v. Lum ber Liquidators, Inc., No. 17-cv-04780 (MKB) (RLM)

  Dear Judge Brodie:

  This firm represents Defendant Lumber Liquidators, Inc. (“Lumber Liquidators” or “Defendant”)
  in this action. Per Rule 3.A of the Court’s Individual Motion Practices and Rules, we write to
  respectfully request a pre-motion conference, and thereafter seek leave to file Defendant’s
  anticipated Motion to Strike or Dismiss certain opt-in Plaintiffs pursuant to Rule 12(b)(6) of the
  Federal Rules of Civil Procedure.

  Background

  Defendant was a party to a now-settled class action litigation in California state court, Kramer et
  al. v. Lumber Liquidators, Inc. (Case No. 34-2017-00222434, Sacramento County Superior Court).
  A subset of 55 Kramer Class Members are also opt-in plaintiffs in this case (hereinafter,
  “Kramer/Mason Plaintiffs”).

  On September 9, 2019, the parties in the Kramer action fully executed a class-wide settlement
  (the “Settlement Agreement”). This Settlement Agreement covered “all current and/or former
  Store Managers and Store Managers in Training employed in the state of California by Defendant
  at any time between November 17, 2013 until the time of preliminary approval of the Settlement
  by the Court.” (Exhibit A, Kramer Settlement Agreement, ¶ 2.3).

  The Settlement Agreement broadly released all claims for unpaid wages and overtime, which
  were plead or could have been pled based on the alleged facts . Specifically, the Agreement
  defined “Claims” as:

          "Claims" means all claims which were plead in the operative First Amended
          Complaint (titled Class Action and Private Attorneys' General Act Complaint) or
          w hich could have been pled based on the facts alleged in the operative
          First Amended Complaint, including w ithout lim itations claim s for unpaid
          w ages and overtim e , itemized wage statements, meal and rest period wages
          and premiums, record keeping violations, unpaid business expenses, untimely
Case 1:17-cv-04780-MKB-RLM Document 191 Filed 05/27/20 Page 2 of 3 PageID #: 1600


  Honorable Margo K. Brodie
  May 27, 2020
  Page 2


          final paychecks, and unfair competition.

  (Ex. A, ¶ 2.2 (emphasis added)).

  On January 17, 2020, the Sacramento County Superior Court granted its final approval of the
  class-wide Settlement Agreement. (Exhibit B, Final Order and Judgment Granting Plaintiffs’ Motion
  for Final Approval of Class Action Settlement (the “Final Order”)). No putative class member
  opted out of the Settlement Agreement.

  On January 22, 2020, Notice of Entry of Judgment of the Final Order was entered. (Exhibit C,
  Notice of Entry of Judgment). On March 23, 2020, the 60-day period to appeal the Final Order
  approving the Settlement Agreement expired. On or about April 20, 2020, the Kramer/Mason
  Plaintiffs received their settlement payments per the terms of the Settlement Agreement.

  Argument

  Defendant’s Motion to Strike or Dismiss the Kramer/Mason Plaintiffs will be made under Rule
  12(b)(6) of the Federal Rules of Civil Procedure, on the grounds that to allow the Kramer/Mason
  Plaintiffs – who have just received settlement proceeds covering their alleged claims against
  Defendant in the Kramer litigation – to also recover in the Mason case, would violate the principles
  of claim preclusion. In other words, in dismissing the Kramer/Mason Plaintiffs, the Court would
  be preventing them from “double-dipping” and thereby gaming the system to receive double
  recovery for one alleged wrong.

  “Under the doctrine of res judicata, or claim preclusion, a final judgment on the merits of an
  action precludes the parties or their privies from relitigating issues that were or could have been
  raised in that action.” EDP Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir.
  2007) (internal quotation marks and citations omitted). “Thus, the doctrine bars later litigation if
  an earlier decision was (1) a final judgment on the merits, (2) by a court of competent jurisdiction,
  (3) in a case involving the same parties or their privies, and (4) involving the same cause of
  action." Id. Here, claim preclusion requires dismissing/striking the Kramer/Mason Plaintiffs.

  First, there was a final judgment on the merits. As noted above, a Notice of Entry of Judgment
  of the Final Order granting approval of the class-wide Settlement Agreement was entered on
  January 22, 2020; the deadline to appeal the Final Order approving the Settlement Agreement
  expired on March 23, 2020; and Defendant made the settlement payments to the Kramer/Mason
  Plaintiffs on or about April 20, 2020.

  Second, the Settlement Agreement was approved by the Sacramento County Superior Court – a
  court of competent jurisdiction.

  Third, the case involved the exact same parties – Defendant Lumber Liquidators, Inc. and the
  Kramer/Mason Plaintiffs.

  Finally, the cases involve the same causes of action. Both cases involve claims based on the
  Kramer/Mason Plaintiffs’ allegation that Lumber Liquidators misclassified them as exempt store
  managers and, thus, they are entitled to overtime wages for all hours worked over 40.
Case 1:17-cv-04780-MKB-RLM Document 191 Filed 05/27/20 Page 3 of 3 PageID #: 1601


  Honorable Margo K. Brodie
  May 27, 2020
  Page 3


  The Second Circuit case of Wolfert v. Transamerica Home First, Inc. is on point. There, the
  plaintiff sought a declaratory judgment in New York federal court that the reverse mortgage
  entered into by the parties was unenforceable. Wolfert v. Transamerica Home First, Inc., 439
  F.3d 165, 166 (2d Cir. 2006). In opposition, the defendant argued that the plaintiff’s claims were
  barred by a settlement and release in a class action in a California state court. Id. The release
  itself was broad and covered all claims “‘of the described sort, even if the claim has not been
  asserted in the Action or is too individualized in its facts or relevant law to be suitable for class
  certification or uniquely arises under the laws of the borrower's home state. The notice
  adequately warned that state law claims were being released in the [class-wide] settlement.” Id.
  at 176.

  The district court concluded that “[plaintiff] was bound by the judgment of the California court
  [and] dismissed six of the eight claims [that fell within the scope of the class action release] as
  ‘barred by claim preclusion arising out of the California judgment.’” Id. at 170. Thereafter, plaintiff
  appealed, and the Second Circuit affirmed the district court’s ruling that res judicata applied based
  on the California state court’s approval of a class action settlement. See Id.

  This case is no different. The Kramer Class Members – who are also putative members of the
  Mason class/collective – are likewise barred by res judicata and claim preclusion from pursuing
  claims for unpaid overtime, for which they have already received settlement proceeds.

  Conclusion

  Accordingly, Defendant respectfully requests a pre-motion conference regarding its anticipated
  Motion to Strike or Dismiss Kramer Class Members, and thereafter seek leave to file its Motion
  because: (1) the 55 Kramer/Mason Plaintiffs have already released their overtime claims in a
  settlement agreement that was approved by a court of competent jurisdiction in a prior case
  involving the same party (Lumber Liquidators) and the same cause of action (unpaid overtime)
  and (2) no other claims in the Mason action applies to them.

  We thank the Court for its time and consideration.


                                                         Respectfully submitted,



                                                         Christine L. Hogan

  cc:    Counsel of Record (via ECF)
